internal_revenue_service appeals_office watt avenue sa sacramento ca release number release date date date certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax uil this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code the favorable determination_letter to you dated date is hereby revoked and you are no longer exempt under sec_501 of the code effective january we made the adverse determination for the following reasons you're required to file federal_income_tax returns on forms u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form's instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form you were not operated exclusively for charitable or other exempt purposes as required by sec_501 of the code your net_earnings inured to the benefit of private shareholders or individuals such as your officers or founders in addition you operated in substantial part for the benefit of private rather than public interests such as for the benefit of your officers and founders an activity which does not further charitable or other exempt purposes contributions to your organization are not deductible under sec_170 of the code you've agreed to waive your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code we'll make this letter and the proposed adverse determination_letter available for public inspection under sec_6110 of the code after deleting certain identifying information we provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you have questions contact the person at the top of this letter sincerely yours appeals team manager enclosure publication cc department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended person to contact 1d number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date certified mail - return receipt requested dear after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the - shown above as well as for subsequent tax years letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent o of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at for additional information if you have any questions please call the contact person at the telephone number shown it the heading of this letter if you write please provide a telephone number and the fiost convenient time to call if we need to contact you internal_revenue_service office_of_the_taxpayer_advocate spmice street st louis mo stop stl thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely director eo examinations letter rev catalog number 34809f - internal revenue d t form 886a epartmen t reasury of the treasury year period name of taxpayer explanation of items schedule no exhibit or ended december 20xx issue s whether of the internal_revenue_code continues to qualify for exemption under sec_501 was granted exemption under c and a of the internal_revenue_code per a facts the determination_letter issued january 20xx with effective date of january 20xx the organization’s purpose per its bylaws is to provide and promote quality affordable gymnastics instruction education and development president is is her spouse operates in the space formerly occupied by and opened in its place the building from which controlled by through a limited_liability_company called suddenly shut down and written from maintains the same staff equipment and customers of the staff continue to receive wages from made out to by her or her spouse the board_of employees of thus the board is not independent and werereportedona maintains control of was comprised of bank account and deposited into the w-2 operates is also owned by was a for-profit entity and on december 20xx started with funds which came from a check account dollar_figure of the dollar_figure and her daughter continued to accept checks - as all financial decisions were made her daughter and two former charge card for a total of dollar_figure that were paid from and the agent reviewed the organization’s financial records for 20xx and noticed numerous payments made to an charge card was listed under the name cards issued to any other person the agent requested detail from the power-of-attorney regarding which transactions were for statements and the agent made determinations of which transactions were received the for the agent also received journal entries relating to the charges the agent was unable to match the entries to the statements some of the entries were sums of the transactions for the month debit into expense accounts and credit liability others entries did not add up to what was on the statements exempt purposes made on the bank account the there were no other card the agent and the agent went through the determined were for to identify dollar_figure of the transactions that were for the agent requested additional detail regarding the dollar_figure and from that was able to establish an additional dollar_figure for use those transactions totaled dollar_figure the agent went through those and was able statements and summed up all the transactions the agent purposes and dollar_figure that appeared to be personal amounts identified for amounts unsubstantiated and deemed personal purposes in summary expenditures made by form department of the treasury - internal_revenue_service 6-a rev page -l- or exempt operating purposes on card dollar_figure dollar_figure dollar_figure dollar_figure tl form 886a department of the treasury - internal revenue schedule no mhibit service or year period name of taxpayer explanation of items ended december 20xx while examining the financial records for 20xx the agent discovered that the customer credit card payment transactions were no longer being deposited into the organization’s checking account the agent requested further information on where these deposits were going and the organization’s power- of-attorney presented the agent with bank statements from personal checking account the agent analyzed the bank statements and identified the credit card deposits from for the credit card transactions which amounted to dollar_figure there were transfers made back to the organization’s bank account which totaled dollar_figure the balance of dollar_figure remained in bank account in summary customers the credit card deposits totaled dollar_figure there were also processing charges these statements were for personal customer credit card deposits into credit card processing fees net deposits less amounts transferred back to amount retained by personal bank account dollar_figure dollar_figure dollar_figure dollar_figure organizations organized and operated for religious charitable scientific testing for law sec_1_501_c_3_-1 public safety literary or educational_purposes or for the prevention of cruelty to children or animals in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose distribution of earnings an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests this requirement applies equally to inurement and private benefit issues while it is difficult to prove a negative the organization is certainly in a better position than the service to know the detailed facts surrounding its formation and operation therefore in an exemption application case the organization is required to furnish the service with the documents setting forth its purposes and rules of operation as well as a detailed explanation of its operations see revproc_84_46 1984_1_cb_541 operational_test 886--arev form department of the treasury - internal_revenue_service page -2- department of the nreasury - internal revenue schedule no form sec_86a or explanation of items exhibit name of taxpayer year period ended december 20xx sec_1_62-2 c reimbursement or other expense allowance arrangement- defined for purposes of sec_1_62-1 sec_1_62-1t and sec_1_62-2 the phrase reimbursement or other expense allowance arrangement means an arrangement that meets the requirements of paragraphs d business connection e substantiation and f returning amounts in excess of expenses of this section a payor may have more than one arrangement with respect to a particular employee depending on the facts and circumstances see paragraph d of this section payor treated as having two arrangements under certain circumstances accountable plans- i in general except as provided in paragraph c ii of this section if an arrangement meets the requirements of paragraphs d e and f of this section all amounts paid under the arrangement are treated as paid under an accountable_plan sec_1_274-5t jn general -to meet the adequate_records requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure or use specified in paragraph b of this section it is not necessary to record information in an account book diary log statement of expense trip sheet or similar record which duplicates information reflected on a receipt so long as the account book etc and receipt complement each other in an orderly manner 412_f2d_1197 ct_cl cert den 397_us_1009 an organization argued that it had paid its founder for expenses_incurred in connection with his services made reimbursements to him for expenditures on its behalf and made some payments to him as repayments on a loan the organization could produce no evidence of contractual agreements for services documents evidencing indebtedness or any explanation regarding the purposes for which expenses had been incurred 326_us_279 the presence of private benefit if substantial in nature will destroy the exemption regardless of an organization’s other charitable purpose or activities john marshall law school and john marshall university v united_states ustc ct_cl the service revoked the exemption of both organization on the ground that part of the net_earnings of the organization inured to the benefit of private shareholders or individuals 6--a rev government position in accordance with the above-cited provisions of the code and regulations under c sec_1 c and court cases listed above the which an exemption from tax was intended although the activities of the regulations the conduct of the organization was for the benefit of the owners is not the type of an organization for were within the definition of distribution of earnings - an organization is not operated exclusively for exempt_purpose if it provides either benefits to insiders known as inurement or substantial non-incidental benefits to any private individual regs c -1 d ii states that the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests this requirement applies equally to inurement and private benefit issues in this case the agent form department of the treasury - internal_revenue_service page -3- form sec_86a department of the mreasury - internal revenue schedule no or explanation of items exhibit year period name of taxpayer ended december 20xx identified questionable transactions on the as being for an exempt_purpose these transactions were personal in nature and for the benefit of account that were not substantiated and these payments totaled dollar_figure for 20xx the agent also identified credit card transactions that were deposited into personal checking account the net deposits after subtracting charges and transfers are dollar_figure these payments were not reported as wages or other compensation taxpayer position the organization wishes to continue as an c exempt_organization the organization stated it is willing to make the necessary changes to retain exemption conclusion in accordance with the above-cited provisions of the code and regulations under c sec_1 c and court cases listed above is not the type of an organization for which an exemption from tax was intended when 20xx it didn’t change its nature as a private enterprise or ownership from the prior entity of the board_of directors is the same as the prior business under the control of the and her spouse card purchases and organization funds were diverted into organization currently leases the building and equipment from the teach lessons at the organization and still has access to the organization’s checking account due to this relationship and private benefits uncovered the agent recommends revocation of the organization’s exempt status as of january 20xx is being operated for the benefit of and the organization provided significant private benefits to the founder began its existence in january of personal checking account the by the fact that continues to paid for and form_1120 u s_corporation income_tax return should be filed for 20xx and 20xx and each year thereafter as long as the organization remains subject_to federal_income_tax if the proposed revocation becomes final appropriate state officials will be notified of such action in accordance with sec_6104 of the internal_revenue_code 6--a rev form department of the treasury - internal_revenue_service page
